ORDER
PER CURIAM:
The petition of Marlin C. Kolstad for a Writ of Habeas Corpus having been directed to this Court,
And it appearing that the substance of the petition involves correction of the sentence imposed or credit time not credited and that the proper forum for handling such matters in the first instance is the Sentence Review Division of the Montana Supreme Court,
IT IS ORDERED:
(1) That the petition of Marlin C. Kolstad for Writ of Habeas Corpus to correct the sentence imposed or credit him with an additional 15 months times served against his sentence is remanded to the Sentence Review Board for its consideration and determination;
(2) The Sentence Review Board is directed to take such action in connection with said petition as the facts and its discretion may warrant, and to enter an Order incorporating its discretion together with the reasons therefor;
*549(3) The clerk is directed to mail copies hereof to the petitioner, the county attorney of Yellowstone County, and the attorney general of the state of Montana, and the presiding district court judge.